ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_03_FR.txt. 102

OPINION INDIVIDUELLE DE M. MORENO QUINTANA

A mon grand regret, bien que je sois complètement d’accord
avec eux au sujet de la solution qu’ils donnent à cette affaire, je
ne puis rallier mon opinion à celle de la majorité de mes collègues
qui établit comme motif déterminant unique de leur décision celui
de la diversité de la loi suédoise du 6 juin 1924 sur l'éducation
protectrice de l’enfance par rapport à la Convention de 1902 qui
règle entre les Pays-Bas et la Suède la tutelle des mineurs.

Il prévaut pour cela dans mon esprit l'obligation de trancher
une question de principe: celle qui a trait à l’opposabilité de l’ordre
public d’une des Parties en cause à une convention internationale
qui les lie. La Partie demanderesse en l'affaire en fait état capital
aussi bien que la Partie défenderesse. Décisif comme il l’est pour
trancher ce litige, le motif précédemment indiqué n’est pas suffisant,
à mon sens, pour juger un différend qui porte sur une question de
droit fondamentale. J’ai sur elle une conviction établie et je dois
avancer aussi que, loin de se faire échec, l’un et l’autre argument
se complètent tout logiquement. Car, si ladite convention n’est pas
violée dans l’espèce en vertu de sa diversité juridique par rapport
avec la loi d'éducation protectrice, c’est le caractère d’ordre public
de cette dernière qui soutient cette diversité. Une loi d’un tout
autre caractère ne pourrait jamais, voire même d’une manière
incidentelle, entraver le complet accomplissement d’une convention
internationale.

Parallèlement à sa fonction de «régler conformément au
droit international les différends qui lui sont soumis » prévue à
l’article 38, alinéa 1, de son Statut, la Cour internationale de
Justice a aussi — nonobstant la limitation que l’article 59 établit
pour ses décisions — une fonction doctrinale de la plus haute impor-
tance. Cette fonction, elle peut et doit l’assurer dans le cas d’espèce
en vue de développer progressivement le droit international au
sujet de la question posée à sa considération sur le principe de
l’ordre public face à une convention internationale. A ce même
alinéa, paragraphe d), ledit article 38 de son Statut lui enjoint de
faire état de «la doctrine des publicistes les plus qualifiés des
différentes nations, comme moyen auxiliaire de détermination des
règles de droit ».

Je fonderais pour ces raisons mon opinion individuelle, favorable
à la thèse soutenue par la Partie défenderesse, en analysant la
portée juridique dudit principe dans cette affaire.

51
103 CONVENTION DE 10902 (OP. INDIV. M. MORENO QUINTANA)

aa
* *

Il s’agit, dans le cas d’espèce, d’une affaire qui se rapporte aux
questions auxquelles donne lieu le droit international privé. La
jurisprudence de la Cour permanente en fait état dans son arrét
sur l’affaire des Emprunts serbes:

«Tout contrat qui n’est pas un contrat entre des États en tant
que sujets du droit international — a-t-elle dit — a son fondement
dans une loi nationale. La question de savoir quelle est cette loi
fait l’objet de la partie du droit qu'aujourd'hui on désigne le plus
souvent sous le nom de droit international privé ou de théorie du
conflit des lois. Les règles en peuvent être communes à plusieurs
États et même être établies par des conventions internationales ou
des coutumes, et dans ce dernier cas avoir le caractère d’un vrai
droit international, régissant les rapports entre des Etats. Mais, à
part cela — et je termine la citation — il y a lieu de considérer que
lesdites règles font partie du droit interne. » (V. Avvéts, etc., Série A,
n°5 20/21, p. 4I.)

 

Ces notions sont celles applicables a la présente affaire parce que
les traités qui, comme celui dont elle s’occupe, ont pour but Funi-
fication des règles découlant de l’application aux personnes privées
des lois particulières des Etats, ont incontestablement le caractère
de traités de droit international privé. Intitulée d’abord comme de
tutelle d’une mineure, l'affaire a été par la suite sagement rebaptisée
comme application de la Convention de 1902 pour régler la tutelle
des mineurs. Cette nouvelle dénomination est incontestablement
beaucoup plus d'accord avec la portée du jugement à rendre par la
Cour dans le cas d’espèce.

Nous avons, face à nous, une intervention du droit international
que l’on qualifie volontairement de public en matière d’interpréta-
tion d’une convention internationale. Et c’est à la Cour, comme
organe judiciaire, qu'il incombe de décider. Sa compétence est
clairement établie par l’article 38, alinéa 1, de son Statut, que j’ai
déjà mentionné, et dont la portée impérative est incontestable.
Une conversion du droit international privé en droit international
public a eu lieu, qui permet à la Cour d’exercer ses pouvoirs judi-
ciaires.

La Cour a à statuer sur le cas d’une enfant mineure. Celle-ci a
été l’objet d'une mesure d'éducation protectrice prise par l'autorité
suédoise compétente, laquelle serait hors du cadre juridique de
ladite convention et, en plus, relèverait de l’ordre public de la
Suède. À ce que la Partie demanderesse réplique que le défendeur
enfreint cette convention qui constitue la norme juridique appli-
cable à la tutelle des mineurs de l’un et de l’autre pays. Ce n’est
précisément pas un déni de justice qu’elle impute à la Partie
défenderesse, sinon le fait de l'adoption d’une mesure découlant du
droit de ce pays à une enfant dont la tutelle est régie par la loi

52
104 CONVENTION DE 1902 (OP. INDIV. M. MORENO QUINTANA)

hollandaise. En d’autres mots, les Pays-Bas considèrent que la
Suède a violé ses obligations internationales fixées par ladite conven-
tion, selon laquelle la loi nationale des mineurs est la norme appli-
cable à leur tutelle. Sans contrevenir ce dernier point de vue, le
défendeur soutient que la mesure adoptée ne relève pas de cette
convention et que, appartenant en tout cas à l’ordre public, elle
fait échec à l’application de la loi étrangère.

Une sage règle en la matière, qui doit servir comme point de
départ pour la décision du cas présent, nous est fournie par l’éminent
Savigny, dans son Système du droit romain actuel. Le juge, a-t-il dit,
doit appliquer à chaque rapport de droit la norme la plus conforme
avec la nature propre et essentielle de ce rapport. Ce droit peut
être aussi bien celui de son pays que celui d’un État étranger. Mais
ce principe, qui établit une communauté du droit entre les différents
États, reconnaît une importante restriction: celle motivée par
l'existence de plusieurs espèces de lois d’une nature spéciale, dont
les lois d’une nature positive et rigoureusement obligatoire telles
que celles qui ont été dictées pour des motifs d'intérêt général
(publica autoritas) (v. version française, Paris, 1860, t. 8, par.
CCCXLIX).

Dans le cas d’espéce, le noyau de l’affaire est constitué par la
question de l’opposabilité de l’ordre public à une convention inter-
nationale. C’est-a-dire le rapport qui pourrait exister entre l’appli-
cation de la Convention de 1902 qui régle la tutelle des mineurs et
qui fait droit entre les Pays-Bas et la Suéde, et la mesure d’éduca-
tion protectrice adoptée à l’égard de Marie Elisabeth Boll par ce
dernier pays. L'une et l’autre des Parties en cause en font état
capital quand elles lui dédient une attention principale dans leur
débat judiciaire. En tant que les Pays-Bas prétendent que le main-
tien de cette mesure est contraire à ladite convention puisqu'elle
entrave l'exercice complet de la tutelle, la Suède affirme qu'elle
ne fait que l'application dans l'espèce de son ordre public. I s’agit
toutefois de procédures d’une portée différente accomplies dans
deux ordres juridiques nationaux qui incident sur une même
situation: la garde de l'enfant. C’est sur elle que tombe le point de
collision de deux lois, la loi néerlandaise sur la tutelle et la loi
suédoise sur l’éducation protectrice. La Suède ne discute nullement
l'existence légale de la tutelle décernée par la loi néerlandaise, ainsi
qu'il est prévu dans l’article premier de la Convention. Dans sa
décision en date du 16 septembre 1954, le tribunal de Norrkdping
écarte dans l’affaire l’application de la loi suédoise sur la tutelle.
Elle soutient que sa loi d’éducation protectrice a un but et une
portée tout différents de Vinstitution de la tutelle, institution
typique du droit de famille, qui est l’objet de la Convention de 1902.
Mais ce ne sera pas la diversité par elle-même de la loi suédoise par
rapport à la Convention de 1902 qui lui permettra de faire échec à
cette dernière. Il faut pour cela qu’elle relève de l’ordre public,

53
105 CONVENTION DE 1902 (OP. INDIV..M. MORENO QUINTANA)

notion qui lui donnera l'efficacité nécessaire pour développer ses
effets juridiques sur le plan international.

La notion de l’ordre public qui apparaît si nette et si claire dans
les systèmes juridiques qui découlent du droit appelé continental
dans les pays latins, ne semble pas être toujours comprise de la
même manière dans d’autres systèmes de droit. C’est ce qui arrive
à fausser un peu certaines interprétations données dans le cas

                                                 

je crois —, pour arriver à une solution légale, d’échafauder des
théories et des distinctions qui ne font que la confondre. L'ordre
public — comme je l’entends — est l’ensemble des lois et des ins-
truments juridiques dont les principes ne sauraient être mis en
cause ni par les conventions particulières, ni par la collision d’une
loi étrangère. Ses dispositions ont un effet rétroactif et on ne
saurait lui opposer des droits définitivement acquis. Les juges doi-
vent l’appliquer en dépit de toute convention internationale. I] a
son fondement dans la nécessité de tout Etat de se donner des
institutions fondamentales en ce qui a trait a son organisation poli-
tique et sociale. Celles qui régissent notamment la constitution de
la famille, la protection de l’enfance, le régime successoral ou l’obser-
vance des bonnes mœurs ont indiscutablement ce caractère.

Le Gouvernement suédois affirme dans sa duplique (pp. 11 et ss.)
que sa loi sur l'éducation protectrice relève aussi bien du droit
public que de l’ordre public. Pour autant que l'effet de ces deux
éléments puisse être le même dans son opposabilité à l’application
d'une loi étrangère, il s’agit cependant de conceptions juridiques
différentes. Le droit public a en effet un rôle très spécifique: celui
de pourvoir à la structure politique de l'État en statuant sur des
intérêts souverainement collectifs. Dans cette idée, la constitution
d'un pays, son système économique ou son organisation sociale
sont des manifestations de l’activité de son droit public. Mais il
n’est pas toujours facile de détacher l'élément net de séparation
entre l’une et l’autre branche du droit. Une même loi, comme celle
de la Suède sur l’éducation protectrice de Fenfance, peut révéler
aussi bien un caractère de droit public qu’un caractère de droit
privé. Elle appartient au droit public en tant qu’elle protège l'en-
fance dans son ensemble; elle appartient au droit privé quand elle
a une incidence sur la situation des personnes. Beaucoup plus
ample, la notion de l’ordre public couvre celle du droit public.
Voila pourquoi il ne sera pas nécessaire d’invoquer dans ce cas la
portée du droit public pour soutenir que l'éducation protectrice de
l’enfance est une institution primordiale d’ordre public.

54
106 CONVENTION DE 1902 (OP. INDIV. M. MORENO QUINTANA)

Dans les rapports qui dérivent du droit international privé, il
y a un principe de limitation de l’autorité d’une loi étrangère.
Celui-ci entre en fonction chaque fois que ladite loi se heurte à
l’ordre public du pays où elle doit être appliquée. Chaque Etat
l'interprète en vertu de sa législation nationale selon les principes
qui dominent à un moment donné son organisation sociale. Cette
notion peut varier assez d’un Etat à un autre, mais elle reconnaît
toujours un trait commun: celui qui Videntifie avec les interéts
permanents d’une nation quand elle pourvoit 4 sa fonction étatique
d’assurer les droits individuels. La ex fort qui a le caractère d’une
loi d’ordre public garde alors toute sa vigueur dans les rapports
auxquels donne lieu le droit international privé. Dans son arrét
sur l’affaire — déjà citée — des Emprunts serbes, la Cour perma-
nente fit référence à la difficulté d'établir la notion d'ordre public
«dont la définition dans un pays déterminé — dit-elle — dépend
dans une large mesure de l’opinion qui prévaut à chaque moment
dans ce pays même... » (v. Arréts, etc., Série A, n° 20/21, p. 46).
Antonio Sanchez de Bustamante — le juriste internationaliste
cubain bien connu, auteur du Code de droit international privé qui
porte son nom — admet que les lois qu'il appelle d'ordre public
interne, telles que celles qui régissent dans un État l’état et la
capacité des personnes, les rapports de famille, les successions, etc.,
ont un caractère impératif; elles obligent aussi bien les domiciliés
dans cet Etat que ses nationaux et font échec à l'application d’une
loi étrangère (art. 3, al. I).

On a voulu aussi établir une différence entre l’ordre public
national et l'ordre public international en donnant à ce dernier
une portée plus large dans le sens de son opposabilité à une loi
étrangère. Plusieurs auteurs le reconnaissent ainsi. D’autres —
et je suis des leurs — affirment qu'il n’y a que l’ordre public national
qui puisse faire échec à un rapport de droit international privé.
L'ordre public international se confine dans le système du droit
international public quand il établit certains principes, tels les
principes généraux du droit des gens et les droits fondamentaux
des États, dont le respect est indispensable pour permettre la
coexistence juridique des unités politiques qui composent la com-
munauté internationale. La société naturelle des nations entrevue
au XVIme siècle par Francisco de Vitoria, celle de la coexistence
de communautés parfaites dans une communauté universelle déve-
loppée par Francisco Suarez au siècle suivant, la Civitas Maxima de
Christian Wolff constituée par tous les États sur la base d’un pacte
tacite exprimée pendant le XVIIT™ siècle, et la communauté juri-
dique des Etats liée par l’accomplissement de certains devoirs que
définit au siècle passé Friedrich Karl von Savigny, en font néces-
sairement état. Ces principes — nous les connaissons bien puisqu'ils
sont fort limités — et ces droits aussi, ont un caractère impératif
et une portée universelle. D’une part, la liberté des mers, la répres-

55
107 CONVENTION DE 1902 (OP. INDIV. M. MORENO QUINTANA)

sion de la piraterie, la continuité internationale de l'État, l'immunité
de juridiction et la réglementation de la guerre; d’une autre,
Vinviolabilité des traités, l'indépendance et l'égalité juridique des
États. Mais il s’agit en tout cas d’une conception bien différente
de celle qui a été exposée par les Parties dans cette affaire.

Même sans en faire mention expresse, tout accord international
qui établit des règles de droit privé se heurte nécessairement à la
notion de l’ordre public national. Aucune loi étrangère n’est appli-
cable quand le principe de l’extraterritorialité des lois se heurte à
un cas régi spécifiquement par une loi locale. Et les États main-
tiennent à tout moment le pouvoir de régler, en vertu de leur souve-
raineté, leur ordre public. Des auteurs d'une autorité universelle
l’affirment sans donner lieu au doute. La jurisprudence de plusieurs
tribunaux nationaux est bien concluante aussi à ce sujet. Les uns
et l’autre font doctrine en la matière. L'ordre public est lié indis-
solublement aux principes généraux de droit reconnus par les nations
civilisées dont l’article 38, alinéa 1, lettre c), de son Statut instruit
à la Cour de faire application principale dans sa mission de régler
conformément au droit international les différends qui lui sont
soumis. Cela veut dire que ladite application fait l'objet d'un
engagement international de la part de tous les États Membres de
FONU et de ceux qui ont adhéré au Statut de la Cour. Jus posteriori
derogat priori établit la maxime romaine bien connue en vertu de
laquelle l’article 103 de la Charte des Nations Unies prescrit que,
en cas de conflit entre les obligations qu’elle impose aux Etats
Membres et celles établies par tout autre accord international, ce
sont les premières qui prévaudront. L’ordre public national de la
Suéde prévaut par conséquent sur les dispositions de la Convention
de 1902 qui règle la tutelle des mineurs entre ce pays et la Hollande.
D'autre part, aucune des dispositions de cette Convention ni les
opinions exprimées au cours de ses travaux préparatoires ne per-
mettent d'établir que l'application du principe de l’ordre public
aurait été enrayée.

*
* *

La loi suédoise sur la protection de l’enfance est-elle ou non
une loi d'ordre public? Elle règle dans tous ses détails les modalités
de l'éducation des enfants qui tombent dans les différents cas
envisagés par son article 22. En particulier, les articles 1, 20 et
21, qui visent la protection des enfants dans chaque commune, la
surveillance des gouvernements des provinces pour le bien-être de

56
108 CONVENTION DE 1902 (OP. INDIV. M. MORENO QUINTANA)

l'enfance et la fonction de la direction générale des Affaires sociales
sont des dispositions d’ordre public. En soi, ladite loi suédoise
n'est, face à la Cour, qu’un fait. « Du point de vue du droit inter-
national et de la Cour qui est son organe — a dit la Cour permanente
dans son arrêt sur les Intérêts allemands en Haute-Silésie — les lois
nationales sont de simples faits, manifestation de la volonté et de
l’activité des Etats, au même titre que les décisions judiciaires ou
les mesures administratives » (v. Arrêts, etc., Série À, n° 7, p. 19).
Par conséquent, son origine, l'intention du législateur qui l'a dictée,
ses dérivations possibles, sont des questions qui restent hors de la
compétence de la Cour. J] lui suffit de s’en tenir à son texte pour
savoir si elle est ou non une loi d’ordre public.

Toutefois, il est indispensable, pour que l’ordre public d’un pays
puisse jouer face à une convention internationale, qu’il existe un
lien de rattachement de la personne intéressée avec le territoire.
Les Parties en cause sont d’accord, avec raison, que la résidence
permanente d’une personne sur un territoire peut constituer ce lien
de rattachement. Mais la demanderesse a soutenu que, dans le cas
de la mineure Boll, sa résidence en Suéde est une résidence forcée
par suite de Vapplication de la mesure d’éducation protectrice.
Aucune preuve cependant n’a été apportée par cette Partie pour
démontrer que la résidence de la mineure en Suède est contraire à
son désir personnel. Elle a jugé suffisant d’invoquer sa loi nationale
selon laquelle le domicile d’un pupille est choisi par son tuteur. Il
n’a pas été fait référence à la manifestation d’une volonté person-
nelle. En tout cas, il y a lieu de supposer — présomption juris tantum
—, en l’absence de toute preuve contraire, que la vie en commun
de Venfant avec ses grand-parents, les parents de sa mère, là où
elle est née, où elle a grandi, où se trouve le centre de ses affections,
n’est nullement en fait une résidence forcée. Ubi bene, ibt patria,
dit la maxime si bien connue.

a
* +

Les faits et le droit dans le cas d'espèce apparaissent comme suit.
Une mineure née en Suède, mais de nationalité néerlandaise par
suite de la nationalité de son père et de celle acquise par sa mère
originairement suédoise, est soumise dans le pays qu’elle n’a pas
quitté depuis sa naissance à une mesure d'éducation protectrice.
‘La tutelle de cette mineure doit être réglée par sa loi nationale
selon une convention entre la Suède et les Pays-Bas. Celle-ci est
dûment organisée par des décisions d’un tribunal suédois d’abord,
néerlandais ensuite, mais la garde de l’enfant est entravée par
suite de l'adoption de cette mesure d’ordre public. Ceci est-il
contraire au droit international? Je ne l'estime pas ainsi. Les
conséquences de situations juridiques motivées par l'application des
lois territoriales ne sont pas en opposition avec les obligations

57
109 CONVENTION DE 1902 (OP. INDIV. M. MORENO QUINTANA)

découlant des conventions internationales. C’est ce qui caractérise
plus particulièrement le cas d'espèce: une loi territoriale dont
l'application ne fait pas échec à celle d’une convention, mais a une
incidence sur une situation de fait constituée par la garde d’une
enfant.

Toute appréciation de l'ordre public dans les rapports interna-
tionaux est nécessairement le fait de l’interprétation d’un organe
juridictionnel pourvu que cette interprétation ne conduise pas —
comme le dit la Cour permanente dans son avis consultatif sur le
Service postal polonais à Dantzig — «à des résultats déraisonnables
ou absurdes » (v. Arréts, etc., Série B, n° II, p. 39). Et serait-elle
déraisonnable ou absurde, la décision de notre Cour aurait pour
résultat d'éviter le dépaysement et la souffrance d’une enfant qui
autrement serait arrachée des bras de ses grands-parents, emportée
loin de son pays natal et obligée à vivre dans une ambiance étran-
gère. Le droit n’est pas une création métaphysique, une conséquence
d’un raisonnement froid et abstrait de la pensée humaine qui ne
tient aucunement compte de la réalité sociale. Et les États comme
les Pays-Bas et la Suède, qui ont incorporé dans leur droit inter-
national des règles de droit international privé, n'ont sûrement pas
eu en vue l'application de solutions inhumaines. C’est notre propre
Cour qui a exprimé dans l’affaire de l’Anglo-Iranian qu’elle ne pour-
rait se fonder sur une interprétation purement grammaticale du
texte et qu’elle devait chercher l'interprétation qui fût en harmonie
avec la manière naturelle et raisonnable de le lire (v. Recueil, etc.,
1952, p. 104).

Les faits particuliers de la cause, qui ont amené les autorités
suédoises 4 prendre les mesures incriminées par le Gouvernement
des Pays-Bas, n’ont pas été l’objet d’une contestation par les Parties.
C’est pourquoi la Cour a décidé de ne pas prendre position sur eux.
Leur connaissance aurait pu être cependant d’une singulière utilité
pour établir si dans le cas d'espèce la Suède a agi légitimement
en appliquant sa mesure d'éducation protectrice à Marie Elisabeth
Boll. Car, si ces autorités ne l'avaient pas fait de la sorte, je me
demande si la Partie défenderesse serait à même d’opposer avec
succès, face à un organe juridictionnel, son ordre public pour
entraver les effets d’une loi étrangère découlant d'une convention
internationale. La jurisprudence de notre propre Cour dans le cas
Nottebohm, dans lequel elle a sagement dissocié les institutions de
la nationalité et de la protection diplomatique dans leur capa-
cité pour fonctionner indépendamment dans des ordres juridiques
nationaux différents, me permet de penser ainsi (v. Recueil, etc.,
1955, p. 26). Faute de connaître les faits de l'espèce, et ne lui ayant
pas été imputé un déni de justice, je dois logiquement présumer que
la Partie défenderesse a fait un usage légitime de son ordre public.

(Signé) Lucio MORENO QUINTANA.

58
